                                                                JS-6

                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA
                         WESTERN DIVISION



EDWARD DEAN HOHNER,                   Case No. CV 19-09910-JAK (DFM)

        Petitioner,                   JUDGMENT

           v.

SCOTT FRAUENHEIM, Warden,

        Respondent.



    Pursuant to the Order Denying Petition for Writ of Habeas Corpus,
    IT IS ADJUDGED that this action is dismissed without prejudice.


Date: January 31, 2020                 ___________________________
                                       JOHN A. KRONSTADT
                                       United States District Judge
